BIJUR, J.
Plaintiff sued for $248.25. After partial proof, he discontinued. Twenty dollars costs were awarded to defendant under section 332, subd. 2, of the Municipal Court act (Laws 1902, c. 580). The costs should have been awarded under subdivision 6. See Blum v. O’Connor (Sup.) 84 N. Y. Supp. 207; Whitman Co. v. Travers Bailey Co. (Sup.) 96 N. Y. Supp. 172.
Judgment modified, by striking therefrom the amount of $10 costs, and, as so modified, affirmed, with $10 costs to appellant. All concur.